t c memo united_states tax_court panagiota pam sotiropoulos petitioner v commissioner of internal revenue respondent docket no filed date jeffrey l gould for petitioner scott a hovey for respondent memorandum opinion lauber judge sec_901 permits a u s citizen or resident to claim a credit for income_tax paid to a foreign_country if the foreign tax paid is later 1all statutory references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar refunded in whole or in part the taxpayer is required to notify the secre- tary who shall redetermine the amount of the tax for the year or years affected sec_905 any u s tax due as a result of the secretary’s redetermination is not subject_to deficiency procedures but shall be paid_by the taxpayer on notice_and_demand by the secretary sec_905 see sec_6213 petitioner is a u s citizen who lived and worked in the united kingdom on her federal_income_tax returns for she claimed foreign tax_credits based on the amounts of u k income_tax withheld from her wages by her employ- er her u k income_tax returns for the relevant periods however showed large overpayments she applied to have those overpayments returned to her and the u k government duly rebated to her substantially_all of the tax that had been withheld from her wages petitioner contended that these sums had not been re- funded because her ultimate entitlement to refunds remained under investigation in the united kingdom she accordingly did not notify the secretary by filing amended returns or otherwise pursuant to sec_905 following examination of petitioner’s returns the internal reve- nue service irs or respondent issued her a notice_of_deficiency in that notice the irs determined that the u k taxes she paid had been refunded and recom- puted her foreign tax_credits accordingly the irs also determined for each year an accuracy-related_penalty under sec_6662 after the case was docketed in this court respondent moved to dismiss for lack of jurisdiction he contended in that motion that he had erred in issuing the notice_of_deficiency that this case is not subject_to deficiency procedures and that sec_905 authorized him to redetermine petitioner’s tax and collect it from her upon notice and de- mand in 142_tc_269 we held that this court has jurisdiction to determine at a minimum whether sec_905 the statutory provision alleged to divest us of jurisdiction applies we thus held that we have jurisdiction to determine whether the u k taxes petitioner paid were refunded in whole or in part within the meaning the statute respon- dent subsequently moved for partial summary_judgment on this question conclu- ding as we do that the u k taxes in question were indeed refunded to petitioner we will grant respondent’s motion with the corollary that this case must be dis- missed insofar as it concerns the foreign_tax_credit adjustments properly subject_to redetermination by the secretary under sec_905 background the parties filed a stipulation of facts that is incorporated by this reference the following facts are derived from that stipulation amplified as necessary by the parties’ pleadings motion papers and the exhibits and declarations attached thereto petitioner resided in london england when she filed her petition petitioner is a u s citizen who lived in london england during she was employed by the london office of goldman sachs at all relevant times as a u k resident working in the united kingdom she was subject_to u k income_tax she received employee compensation from goldman sachs which withheld u k income_tax from her wages the withheld taxes denominated pay as you earn or paye taxes constituted prepayments of u k income_tax during petitioner made substantial investments in u k film partnerships that used structured transactions to generate large purported deduc- tions for u k tax purposes for each year she filed a u k income_tax return re- flecting among other things her estimated share of the film partnerships’ deduc- tions and losses after receiving final information from the partnerships she filed amended u k returns revising those estimates despite her u k residency petitioner as a u s citizen was required to file federal_income_tax returns for the years at issue for u s purposes she has al- 2for u k tax purposes petitioner reported on the basis of a fiscal_year end- ing april for purposes of determining her correct u s tax_liabilities for therefore the relevant u k tax years are her fiscal years ways been a calendar_year cash_basis taxpayer she filed timely returns on form sec_1040 u s individual_income_tax_return for and on each u s return petitioner elected to claim a foreign_tax_credit under sec_901 for each year she claimed a credit based on the amount of u k income_tax withheld from her wages by goldman sachs for and she reported having paid via wage withholding u k income_tax of dollar_figure dollar_figure and dollar_figure respectively after computing various limi- tations on the allowable credits she claimed on her and returns foreign tax_credits of dollar_figure dollar_figure and dollar_figure respectively she did not report on her u s returns any losses or other items attributable to the u k film partnerships petitioner’s original and amended u k returns for the relevant years showed large overpayments attributable chiefly to losses from the u k film part- 3respondent converted amounts paid in british pounds into dollars at what respondent determined to be the applicable exchange rate although the cor- rectness of respondent’s currency conversions is immaterial for purposes of decid- ing the instant motion for partial summary_judgment it could be relevant for com- puting any penalty ultimately determined to be due sec_905 allows a cash_basis taxpayer the option of claiming a foreign_tax_credit subject_to certain limitations in the year in which the taxes of the foreign_country accrued petitioner did not exercise this option rather she claimed for each year a credit based on the paye taxes withheld in cash from her wages by goldman sachs nerships petitioner applied to her majesty’s revenue and customs hmrc the u k taxing authority to have these overpayments returned to her hmrc complied with her request and rebated to her substantially_all of the u k income_tax that had been withheld from her wages petitioner did not notify the irs by filing amended returns or otherwise that the u k taxes for which she had claimed credits had been refunded in whole or in part see sec_905 the irs nevertheless ascertained through in- formation sharing that petitioner had invested in u k film partnerships that she had claimed substantial deductions attributable thereto and that she had filed u k returns requesting refunds upon examination of her returns the irs determined that she had received u k income_tax refunds of dollar_figure in dollar_figure in and dollar_figure in it therefore disallowed what it deter- mined to be appropriate amounts of her claimed foreign tax_credits rather than invoking sec_905 as authority for collecting the rede- termined tax upon notice_and_demand the irs sent petitioner a notice of deficien- cy for the reductions to petitioner’s foreign tax_credits were the only adjustments reflected in the notice_of_deficiency that notice determined tax defi- ciencies and accuracy-related_penalties as follows deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure big_number big_number petitioner timely petitioned this court for redetermination of the deficien- cies and penalties approximately one year after filing his answer respondent moved to dismiss this case for lack of jurisdiction insofar as it concerns the adjust- ments to petitioner’s foreign tax_credits respondent submitted that he had erred in issuing the notice_of_deficiency that sec_905 authorized him to redeter- mine the amount of petitioner’s tax and collect it upon notice and de- mand and that foreign_tax_credit adjustments of the sort involved here are ex- pressly removed from deficiency procedures by a cross-reference from sec_6213 to sec_905 in sotiropoulos i we noted the well-settled rule that t his court always has jurisdiction to determine whether it has jurisdiction t c pincite citing 135_tc_70 we concluded that we have jurisdiction at a minimum to decide whether the statutory provision alleged to divest us of jurisdiction applies ie whether the u k taxes paid_by petitioner have been ‘refunded in whole or in part’ within the meaning of section c c id pincite we noted that this assumption of jurisdiction would afford petitioner a prepayment forum for resolving the central issue that she raises on the merits namely that the amounts she received from u k taxing authorities were not ‘refunds ’ id discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite respondent seeks partial summary_judgment on the ground that the over- payments of u k income_tax returned to petitioner were refunded within the meaning of sec_905 petitioner acknowledges that she received these payments the question we must decide is how they should be characterized for u s tax purposes this is essentially a question of law petitioner has pointed to no material dispute of fact affecting the disposition of this question and we con- clude that it may be adjudicated summarily b statutory background subject_to certain limitations a u s citizen may elect to take a foreign_tax_credit against her u s income_tax_liability for income taxes paid_or_accrued to a foreign_country or a u s possession sec_901 congress anticipated the diffi- culty of ascertaining at the time the u s return is filed the exact amount of for- 5respondent states that the accuracy-related_penalties determined in the no- tice of deficiency may fall under this court’s jurisdiction and may involve disput- ed facts however respondent has expressed his intention to concede these pen- alties if the court grants his motion for partial summary_judgment and dismisses the case insofar as it concerns the foreign_tax_credit adjustments respondent also states that the precise amounts of the refunded u k taxes and u s tax adjust- ments may still be at issue but should be resolvable under tax_court rule it is not clear that we have jurisdiction to determine the precise amounts of the refunded taxes-- sec_905 provides that the secretary shall rede- termine the amount of the tax --or of the asserted penalties but we need not address these issues in ruling on respondent’s motion for partial summary judg- ment petitioner’s liability if any for penalties will be resolved in further pro- ceedings after disposition of respondent’s motion for partial summary_judgment eign tax that will ultimately be allowable as a credit it accordingly provided in what is now sec_905 a special procedure for adjusting the - credit when the taxpayer’s ultimate foreign tax_liability varies from the amount claimed sec_905 specifies three situations in which a u s taxpayer’s foreign_tax_credit must be adjusted a accrued taxes when paid differ from the amounts claimed as credits by the taxpayer b accrued taxes are not paid before the date years after the close of the taxable_year to which such taxes relate or c any_tax paid is refunded in whole or in part the regulations describe these three situations as involving a foreign_tax_redetermination sec_1_905-3t temporary income_tax regs fed reg date if a foreign_tax_redetermination as thus defined occurs sec_905 provides that the taxpayer shall notify the secretary who shall redetermine the amount of the tax for the year or years affected because the 6the temporary regulations discussed in the text sec_1_905-3t and sec_1_905-4t temporary income_tax regs fed reg date were in effect through date they were amended in novem- ber but the provisions discussed herein remained substantially the same after that amendment these provisions were set to expire on date see sec_1_905-3t sec_1_905-4t temporary income_tax regs fed reg date the provisions discussed in the text were in effect at all times relevant to this case irs absent notice from the taxpayer generally will not know of revisions to the taxpayer’s foreign tax_liabilities the code has long required self-reporting of such changes see generally 1_tc_1028 discussing sec_131 of the revenue act of a predecessor of sec_905 sec_6689 provides a strong incentive for taxpayers to comply with their self-reporting obligations under sec_905 imposing an assessable penalty up to of the deficiency for failure to provide the notice required by sec_905 unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with exceptions not relevant here the taxpayer is supposed to notify the secretary by filing an amended_return sec_1_905-4t temporary income_tax regs fed reg date an individual taxpayer is in- structed to include with her amended_return a revised form_1116 foreign_tax_credit and information sufficient to enable the irs to redetermine her u s tax_liability see sec_1_905-4t c temporary income_tax regs supra once the irs redetermines the taxpayer’s liability in accordance with sec_905 t he amount of tax if any due shall be paid_by the taxpayer on notice_and_demand by the secretary and the amount of tax overpaid if any shall be credited or refunded to the taxpayer sec_905 a cross-reference from sec_6213 confirms that the usual restrictions on assessment do not apply to sec_905 adjustments made by the secretary see sec_6213 for assessments without regard to restrictions imposed by this section in the case of-- a recovery_of foreign_income_taxes see sec_905 sec_1 4t b temporary income_tax regs supra subchapter_b of chapter of the code relating to deficiency procedures shall not apply with respect to the assessment of the amount due upon such redetermination c analysis petitioner has stipulated that the foreign tax_credits she claimed for corresponded to the u k income taxes withheld from her wages under the paye system and remitted by her employer to hmrc she has also stipulated that substantially_all of the tax thus paid was later returned to her by hmrc after she reported overpayments on her u k returns the question we must decide is whether this sequence of events falls within the scenario specified in sec_905 namely where any_tax paid is refunded in whole or in part we conclude that it does as a general_rule federal tax provisions should be read to incorporate do- mestic tax concepts absent a clear congressional expression that foreign concepts should control 302_us_573 this canon of construction has strong application even in the foreign_tax_credit context where foreign levies may often be at issue 493_us_132 in goodyear the supreme court held that the term accumulated_profits as it appeared in former sec_902 governing the indirect_foreign_tax_credit should be calculated in accordance with domestic tax principles id our starting point as in all cases involving statutory interpretation ‘must be the language employed by congress ’ id pincite quoting 442_us_330 words used in a statute are to be given their ordinary meaning in the absence of persuasive reasons to the contrary see eg 420_us_575 139_tc_255 sec_905 authorizes the secretary to redetermine a taxpayer’s foreign_tax_credit if the foreign tax paid is refunded in whole or in part a re- fund is commonly defined to include t he return of money to a person who overpaid such as a taxpayer who overestimated tax_liability or whose employer withheld too much tax from earnings black’s law dictionary 10th ed see also 78_f2d_97 10th cir refund means to pay back return restore make restitution that is the ordinary and pop- ular concept of the word the amount returned to petitioner by hmrc for each year which represented u k income_tax withheld by her employer in excess of the tax shown as due on her u k return falls easily within the ordinary meaning of the word refund the meaning of refunded in sec_905 was explicitly addressed by the trial_court in goodyear see goodyear tire rubber co v united_states cl_ct rev’d on other grounds and remanded 856_f2d_170 fed cir rev’d and remanded 493_us_132 the taxpayer there the u s parent of a worldwide group goodyear had claimed indirect foreign tax_credits for and based on u k taxes paid_by its u k subsidiary the u k sub- sidiary incurred losses in subsequent years and carried those losses back to and the u k subsidiary then applied for and received in and refunds of the u k tax it had paid for and invoking sec_905 the irs redetermined goodyear’s foreign tax_credits and assessed the resulting deficiencies the taxpayer paid the assessed taxes and following denial of its refund claim filed a refund_suit in the u s court of federal claims the issue addressed by the supreme court was whether the term accumu- lated profits in former sec_902 should be calculated in accordance with domestic or foreign tax principles at the trial level however goodyear raised a second and distinct legal issue whether the payments re- ceived by its foreign_subsidiary from the british government during and were properly classified and treated as refunds for years and under sec_905 goodyear cl_ct pincite the taxpayer argued that the term refund as used in sec_905 applie d only to refunds of incorrect foreign taxes in the case of a loss carryback goodyear noted the foreign tax initially reported and paid_by the foreign_subsidiary for the carryback_year was correct that being so goodyear urged that the subsequent event of a net_operating_loss should not disturb an earlier credit granted for a foreign tax which was correct when paid id pincite finding sec_905 to be plain and unambiguous the court squarely rejected this argument w hen statutory language is unambiguous words in the statute are considered to be used in their ordinary and usual sense the court agrees with defendant that the reason for the refund is imma- terial what is significant is that a tax_refund was paid to and re- ceived by plaintiff’s subsidiary the statutory term refund when construed in its ordinary and usual sense includes repayment of tax dollars stemming from a subsequent net_operating_loss the court would be hard-pressed to find any repayment of tax dollars to not be a refund as the term is used goodyear cl_ct pincite in the instant case petitioner indisputably received repayment s of tax dollars from hmrc and she agrees that she received these repayments under a claim of right cf n am oil consol v burnet 286_us_417 but she asserts that these repayments were not refunds because it was uncertain whether she would ultimately be able to keep this money hmrc characterized as tax_shelters the film partnerships in which she had invested and litigation on this subject is still pending in various u k courts petitioner avers that hmrc in the view of her tax advisers is likely to prevail in its challenge to the de- ductions generated by the film partnerships in which she had invested 7petitioner argues that the claim_of_right_doctrine does not apply here be- cause sec_905 takes a transactional approach to determining the correct foreign_tax_credit in her view sec_905 represents an exception to the an- nual accounting principle because there is no statute_of_limitations on sec_905 redeterminations by the secretary see pac metals corp t c pincite contrary to petitioner’s view the annual accounting principle is fully applicable here indeed sec_905 explicitly allows cash-basis taxpayers to elect accrual basis accounting when claiming foreign tax_credits in any event petitioner cites no authority for the proposition that sec_905 or the overall foreign_tax_credit regime applies on a transactional basis rather than an annual basis quite the contrary petitioner acknowledges correctly that the united_states eliminates double_taxation through foreign tax_credits by applying them globally and on an annual rather than a transactional basis we conclude that the claim_of_right_doctrine applies to the repayments of tax dollars that petitioner received no less than it would apply to any other tax_refund we accept petitioner’s averments as true but they are irrelevant in deter- mining whether the repayments of u k tax she received were refunds for u s tax purposes the term refund does not connote finality or the final_determination of a tax_liability every year millions of americans file form sec_1040 showing an overpayment and indicating the amount of the overpayment they want refunded to them in the absence of concerns about identity theft or other unusual circum- stances the irs usually pays such refunds more or less automatically notwith- standing payment of such refunds the irs routinely examines such returns and if it concludes that the taxpayer incorrectly computed the tax it may assess addition- al tax after exhausting deficiency procedures in short the fact that a taxpayer may ultimately have to repay the money initially refunded to her does not mean that she did not get a refund the overall structure of the foreign_tax_credit provisions likewise shows the error of petitioner’s argument as a cash_basis taxpayer petitioner is entitled to claim a credit for foreign_income_taxes when paid if her predictions prove correct and hmrc later collects additional u k tax from her she will be en- titled to claim a credit for those taxes for the year in which she pays them if the credits she claimed on her returns were not reduced to reflect the u k tax that was previously refunded she would in effect be allowed a double credit for the same tax petitioner contends that rejection of her argument may result in double_taxation contrary to the policies underlying the foreign_tax_credit and the u s - u k income_tax treaty she bases this contention on the assertion that if she is required to repay refunds previously received from h m r c and such repayments are considered creditable_foreign_taxes in the year of payment her personal circumstances are such that she would obtain no u s tax_benefit from such credits petitioner offers no explanation or factual support for this vague assertion but it is unpersuasive in any event it often happens that taxpayers because of individual circumstances or passage of time are unable to derive full benefit from contingent tax assets they have booked or expect to receive such as carryforwards of foreign tax_credits net operating losses passive losses or investment_interest this does not demonstrate any structural defect in the code and does not give rise to double_taxation it simply reflects the facts that the future is unpredictable and that taxable_income must be determined on an annual basis 8petitioner contends that respondent’s motion for partial summary_judgment should be denied because any failure of petitioner to notify the respondent of the continued in sum we conclude that the repayments of u k income_tax that petitioner received during represented previously paid foreign tax that was re- funded in whole or in part within the meaning of sec_905 to reflect this determination an order will be issued granting respondent’s motion for partial summary_judgment continued receipt of a refund at the time the repayments were received was due to rea- sonable cause the existence vel non of reasonable_cause may be relevant to petitioner’s liability for the sec_6662 accuracy-related_penalty and or the penalty imposed i f the taxpayer fails to notify the secretary of foreign_tax_redetermination see sec_6689 imposing penalty of up to unless failure was due to reasonable_cause and not due to willful neglect but the existence of reasonable_cause is irrelevant in determining whether the repayments of u k tax that petitioner received constituted refunds within the meaning of sec_905 respondent did not move for summary_judgment on the accuracy- related penalty as far as we know the irs has not determined a sec_6689 penalty and if it had that penalty as an assessable penalty would appear to lie outside our deficiency jurisdiction
